Citation Nr: 0830544	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  96-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for corns and calluses of 
the feet.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1977 to March 1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Waco, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied service 
connection for corns and calluses of the feet.  This case was 
previously before the Board n January 2001, July 2003, and 
September 2005; in all three instances the case was remanded 
to the RO and/or the Appeals Management Center (AMC) for 
additional notice and development.  The most recent September 
2005 remand was for provision of a VA examination with a 
medical opinion.  All requested actions having been taken, 
the claim has been returned to the Board for further 
appellate adjudication.


FINDING OF FACT

Currently diagnosed corns and calluses of the feet are not 
etiologically related to in-service treatment for corns and 
calluses.


CONCLUSION OF LAW

The criteria for service connection of corns and calluses of 
the feet are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any errors in notice 
are not prejudicial, and because the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate these claims. VA has provided 
notification to the veteran of the elements of service 
connection, the evidence and information necessary to support 
his claim, and the respective responsibilities of VA and the 
veteran in obtaining such in multiple letters, including 
March 2001, July 2001, January 2004, and October 2005.  The 
Board notes that the veteran's claim was initiated prior to 
the enactment of the VCAA, and while the appellant therefore 
did not receive full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims.  A statement of the case and supplemental 
statements of the case have fully informed him of the 
applicable law and regulations governing service connection, 
and have specified what was lacking to substantiate the 
claims.  In argument from the veteran and his representative, 
as well as the submission of additional medical evidence, his 
actual knowledge of those requirements is demonstrated, 
rendering render any notice error harmless.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records as identified by the veteran, to include 
making inquiries of additional VA facilities in surrounding 
areas.  VA has also obtained private treatment records from 
numerous doctors on behalf of the veteran; he has submitted 
copies of these same records.  The appellant was afforded 
numerous VA medical examinations.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service medical records demonstrate treatment in service for 
corns and calluses of the feet on two occasions.  On June 
1977 examination for entry into service, the veteran reported 
no disability or abnormality of the feet, and the examiner 
noted no foot or skin condition.  In July 1977, the veteran 
had a corn on his left foot debrided.  Further, a callus was 
removed from the right foot in July 1978.  No recurrence of 
either condition is noted, nor is there any demonstration of 
ongoing treatment or complaints.  A November 1978 examination 
in preparation for a Chapter 9 discharge noted no foot 
complaints and made no findings of any calluses or corns.  
The veteran underwent examination for separation from service 
in February 1979.  At that time, his sole complaint was of 
residual acne.  He did not report any foot problems, 
calluses, or corns, and the physical examination noted no 
abnormalities.

At an August 1995 personal hearing before an RO hearing 
officer, the veteran stated that he had been treated in 
service for corns and calluses.  He did not address whether 
he had been treated since service for these conditions.

The veteran has submitted numerous private medical records 
covering the periods of 1987 to 1989 and 1992 to 2002.  These 
include records of treatment for an ongoing back problem and 
a heart condition.  The severe back problem causes difficulty 
with mobility.  The sole mention of any foot problem was in 
June 2000, when the veteran was treated for a laceration of 
his left heel after stepping on a broken bottle.  At that 
time, the treating doctor did not note any callus formation 
or corns.

A review of VA records from 1995 to 2005 does show treatment 
for calluses of both feet.  Although doctors noted complaints 
of foot pain in March 1995, diagnosing pes cavus without 
calcification, and October 1995, the first actual finding of 
calluses or other skin abnormalities of the feet was during a 
February 1996 VA examination. 

At that time, the veteran complained of right foot pain.  
Physical examination showed calluses on the plantar surface 
and on the ball of both feet.  A callus was also noted on the 
right fifth toe.  The veteran had trouble standing due to 
pain from pressure on his calluses.  No opinion was offered 
with regard to a nexus to service.

VA treatment records from September 1996 and March 1997 
reveal complaints of painful calluses on both feet, 
particularly around the periphery of both heels.  

The veteran underwent a VA examination in April 1997, which 
revealed calluses under both heels and both hallux.  X-rays 
of the feet were normal.  The veteran reported having pain on 
walking.  The examiner opined that this pain was likely 
related to the callosities on both feet and less likely due 
to "pain while in the service."  In October 1998, the 
veteran received debridement of his calluses.  

A March 2001 VA examination showed complaints of stinging and 
burning in the soles of both feet and the left heel.  
Standing or walking precipitates the pain.  The veteran 
reported receiving "frequent" podiatric treatment 
consisting of steroid injections and debridement.  The 
examiner noted the episodes of in-service treatment.  
Physical examination confirmed hyperkeratotic areas on both 
feet.  The examiner noted that the veteran had a high arch 
which would lead to excessive weight bearing at the 
metatarsal heads and the heels.  Chronic plantar 
hyperkeratosis was diagnosed, but the examiner did not opine 
as to whether this was related to service.  

The veteran received a VA podiatry consult in January 2007, 
when he reported that he had chronic callosities and corns of 
both feet from having worn improperly fitting boots during 
service.  He stated that he had been living with heel pain, 
and that injections had in the past not been helpful.  He 
reported that he trimmed his corns every other month.  He 
desired trimming at the appointment.

The veteran was again examined by a VA doctor in October 
2007. The complaints and findings of the January 2007 
consultation were noted, and the examiner stated that the 
claims file was reviewed.  Callosities were seen on both 
feet.  The examiner diagnosed recurrent callus and corn 
formation of both feet.  The examiner stated that callus and 
corn formation usually arises from poor fitting footwear 
and/or excessive abnormal weight bearing.  In response to a 
request from the AMC, the examiner reviewed his examination 
report and the claims file, and offered medical opinion in 
March 2008.  He opined that the current corns and calluses of 
the feet were not related to the veteran's service, based on 
the window of time between discharge and the current status.  
He repeated that the condition is simply caused by ill 
fitting footwear.

The Board finds that the preponderance of the evidence is 
against a finding of service connection for currently 
diagnosed corns and calluses of the feet.  Although the 
veteran was treated in service, the conditions appear to have 
been acute in nature, and were successfully treated with no 
residuals.  No follow-up treatment is noted in service, and 
on two examinations given immediately prior to separation, 
the veteran registered no ongoing complaints.  Further, the 
examiners noted no physical abnormalities of the feet at 
separation. 

Post service medical records show no treatment for or 
complaints of foot pain until 1995, and calluses or corns are 
not specifically noted prior to early 1996.  There are no 
medical records showing corns or calluses over the almost 20 
years from separation to that time, and the Board finds it 
instructive that the veteran has not actually alleged any 
continuity of symptoms over that period.  He merely states he 
had corns and calluses then, and that he has the same 
condition now.  Moreover, no doctor or other medical 
professional has related the current diagnosis to any 
disease, injury, or treatment in service.  The VA doctor who 
opined most specifically stated that there was no such nexus, 
and commented that poorly fitting shoes or abnormal weight 
bearing, such as private medical records have shown is 
associated with a nonservice-connected low back disability, 
are more likely causes.  No relationship to service is 
established.


ORDER

Service connection for corns and calluses of the feet is 
denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


